Title: To George Washington from Colonel Thaddeus Kosciuszko, 17 January 1778
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Washington, George



Sir
albany 17 Janury 1778

I begin my Letter to beg your Protection for me and my Country man Mr Zielinski if his side is right as he informed me; But if it is not, tell him Sir that he had better return to his Country, than make confusion to me and others, I should be very sorry to see him Conduct bad in this Country.
I beg more of your favour Sir to have me always under your Command and believe my Sincere attachement to you and that I am Sir with respect your Most Humble Serve⟨nt⟩

Thad: Kosciuszko

